DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazaki (U.S. 2004/0172921).  Lee teaches double-wall cooling apparatus for use with a beverage container 13 (double wall structure shown in figures 19b, 26d), comprising a bottom section having a cylindrical shape to conform to the shape of the beverage container 77, wherein the bottom section 77 comprises a closed bottom portion at lead line 99 in figure 12 and an open-top portion at 81, a top section 75 being inwardly contracted at the top at lead line 74 to form an opening 74, and a twist-lock (threads 81) to secure the top section and the bottom section, wherein the bottom section 77 and the top section 75 are detachably connected therewith.
Regarding claim 2, a raiser 107 placed at the closed bottom portion of the bottom section to raise the height of the beverage container having a size of i2oz (ounces)} or below so that opening of the beverage container is above the open-top portion of the bottom section (paragraph [0069]).

Regarding 3, a gasket at 23 to securely hold the beverage container onto the bottom section by applying vertical force from the top section and gasket.

Regarding claim 4, a cap assembly 47 having an internally threaded skirt for closing an opening end of the beverage container (paragraph [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (U.S. 2004/0172921) in view of Mukunoki (U.S. 2011/0220607). Shimazaki discloses the claimed invention except for the built-in bottle opener.  Mukunoki teaches that it is known to provide a closure with a built-in bottle opener.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shimazaki with the built-in bottle opener, as taught by Mukunoki, in order to allow the user to easily open the container.

Regarding claim 6, the built-in bottle opener (as modified by Mukunoki) is placed on a top part of the cap assembly to facilitate a user to open the beverage container (figure 4 of Mukunoki).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the cooler structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736